  Case 3:21-cr-30008-RAL Document 1 Filed 02/08/21 Page 1 of 2 PageID #: 1



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                  CENTRAL DIVISION



  UNITED STATES OF AMERICA,                CR


                     Plaintiff,            REDACTED INDICTMENT


        vs.                                CONSPIRACY TO DISTRIBUTE A
                                           CONTROLLED SUBSTANCE
  FRANK DANIEL FACINELLI,
                                           21 U.S.C. §§ 846, 841(a)(1), and
                                           841(b)(1)(B)
                     Defendant.




      The Grand Jury charges:

      Beginning at a time unknown to the Grand Jury but no later than on or

about the 1st day of October, 2020, and continuing to on or about the 2nd day

of November, 2020,      in the District of South Dakota and elsewhere, the

defendant, Frank Daniel Facinelli, did knowingly and intentionally, combine,

conspire, confederate, and agree with persons known and unknown to the Grand

Jury, to knowingly and intentionally distribute and possess with intent to

distribute 50 grams or more of a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II eontrolled substance, in violation of

21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B).

                                            A TRUE BILL:




                                                  NAME REDACTED
                                            Foreperson
  Case 3:21-cr-30008-RAL Document 1 Filed 02/08/21 Page 2 of 2 PageID #: 2




RONALD A. PARSONS, JR.
United States Attorney
